DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.

Upon further review and/or consideration of the Applicant’s amendments and the specification support for the amendments, the Examiner respectfully disagrees with the arguments because of the following reason:

In the case, the Applicant amended the at least independent claim 59 by replacing “ad hoc name” with “common interest name” and/or “group” with “common interest network”, and argued that the prior art references on record fails to teach the at least claim in question.

In response the Examiner respectfully disagrees with the Applicant’s argument because the prior art reference Melen, is directed to the invention wherein a group or members of a group interact, track, and/or exchange each other’s location in a communication network. Melen further provide an example wherein a group of people may drive in separate vehicles to a common destination and members of the group would like to track the current location of other members (see, fig. 1, fig. 4, pp0004, pp0069).

Furthermore, secondary prior art reference Beaton discussed the concept team collaboration and/or communication in a communication network. Beaton further specifically stated that “the word "team" means any group of interested parties that have a desire to collaborate for business, academic, political or social reasons. Although the description that follows refers specifically to "work teams", it should be understood that the virtual team environment may be used for many other purposes. For example, the methods and apparatus in accordance with the invention may be used by families, groups of friends, academic institutions, political organizations or any other closely or loosely associated group interested in seamless communications services.” (see fig. 1, fig. 14, pp0072). (Emphasis Added).
Thus, contrary to the Applicant’s arguments, the claim does not uniquely and particularly define the term "common interest name" and/or “common interest network” so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The term "common interest name" and/or “common interest network” is broadly claimed, therefore, is fairly characterized as discussed above i.e. team or group interested in collaborating e.g. families, groups of friends, etc. Therefore, it is believed that Melen in view of Beaton teaches the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 59, 60, 62-66, 69-77, and 80, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Beaton et al. (US Publication No. 20020075305) 

As to claims 59 and 70, Melen teaches a method performed by one or more servers each having one or more processors (fig. 1A, fig. 2, server), the method comprising executing operations on one or more processors of one or more servers, the operations comprising: obtaining first data provided by a first mobile device corresponding to a first user (fig. 1A, pp0075, pp0072, enter and transmit group information to the server, and pp0045, each vehicle transmit control information with selected group information); obtaining second data provided by a second mobile device corresponding to a second user, (fig. 1A, pp0031, pp0075, pp0072, enter and transmit group information to the server, and pp0045, each vehicle transmit control information with selected group information); receiving update information from the first mobile device (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0069); and automatically transmitting the update information received from the first mobile device to the second mobile device based on their membership in a common interest network (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and, pp0030, pp0069). However, fails to explicitly teach a first mobile device having an IP address and a second mobile device having an IP address, wherein the first data including a first common interest name representing a common interest of the first user; joining the first mobile device corresponding to the first user to a common interest network based on the inclusion of the first common interest name in the first data; the second data including a second common interest name representing a common interest of the second user; joining the second mobile device corresponding to the second user to the common interest network based on the matching of the second common interest name to the first common interest name stored in the database.
In an analogous field of endeavor, Beaton teaches a first mobile device having an IP address and a second mobile device having an IP address (fig. 2, pp0102, device identifiers include IP address), wherein the first data including a first common interest name representing a common interest of the first user (fig. 2, fig. 14, #228, create Team ID i.e. Team Name and forwarded to the server, and pp0111, pp0072); joining the first mobile device corresponding to the first user to a common interest network based on the inclusion of the first common interest name in the first data (fig. 2, fig. 14, #228, #232, #234 add member client A, pp0111, join the team); the second data including a second common interest name representing a common interest of the second user (fig. 2, fig. 14, #264, #266, based on user input (i.e. client B input), generate invitation response message which includes the same Team ID i.e. Team Name created by client A, pp0111, pp0195); joining the second mobile device corresponding to the second user to the common interest network based on the matching of the second common interest name to the first common interest name stored in the database (fig. 2, fig. 14, #268, #270, add member client B to the Team created by client A which include the same Team ID, pp0111, join the team). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Beaton to achieve the goal of efficiently and reliably permitting communication sessions and tracking among members to be transparently established in a communication system (Beaton, pp0012). 
As to claims 60 and 71, Melen in view of Beaton teaches the limitations of the independent claims as discussed above. Melen further teaches further comprising automatically transmitting update information received from the first mobile device to a plurality of mobile devices based on their membership in the common interest network (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0030, pp0069).  
As to claims 62 and 73, Melen in view of Beaton teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the received update information includes at least one of the location of first mobile device, a map approximately centered on the location of the first mobile device, or a map approximately centered on the location of the second mobile device (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0069).  
As to claims 63 and 74, Melen in view of Beaton teaches the limitations of the independent claims as discussed above. Melen further teaches further wherein the received update information includes at least one of data messages, photographs, or videos (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0069).  
As to claims 64 and 75, Melen in view of Beaton teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the common interest name identifies a group of friends.
  In an analogous field of endeavor, Beaton teaches wherein the common interest name identifies a group of friends (fig. 14, pp0072, used by families, groups of friends, academic institutions, political organizations or any other closely or loosely associated group interested in seamless communications services). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Beaton to achieve the goal of efficiently and reliably permitting communication sessions and tracking among members to be transparently established in a communication system (Beaton, pp0012).
As to claims 65 and 76, Melen in view of Beaton teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the common interest name identifies a group of family members. 
In an analogous field of endeavor, Beaton teaches wherein the common interest name identifies a group of family members (fig. 14, pp0072, used by families, groups of friends, academic institutions, political organizations or any other closely or loosely associated group interested in seamless communications services). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Beaton to achieve the goal of efficiently and reliably permitting communication sessions and tracking among members to be transparently established in a communication system (Beaton, pp0012). 
As to claims 66 and 77, Melen in view of Beaton teaches the limitations of the independent claims as discussed above. Melen further teaches further comprising: receiving, from the first mobile device, a selection of a symbol associated with the second mobile device (fig. 1A, fig. 4, and pp0066, interact with other cars or users by touching the icon on the map); receiving, from the first mobile device after selection of the symbol, a message intended for the second mobile device; and transmitting, to the second mobile device, the message (fig. 1A, fig. 4, and pp0066, interact with other cars or users by touching the icon on the map).  
As to claims 69 and 80, Melen in view of Beaton teaches the limitations of the independent claims as discussed above. Melen further teaches wherein allowing the second mobile device to join the group comprises receiving, from the first mobile device, an approval of the second mobile device (fig. 1A, fig. 6A, pp0072, members giving permission).

Claim 61, 67, 68, 78, and 79, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Beaton et al. (US Publication No. 20020075305) and further in view Grube et al. (US Publication No. 20030100326).

As to claim 61, Melen in view of Beaton teaches the limitations of the independent claims as discussed above. Beaton further teaches including common interest name (fig. 2, fig. 14, #280, invitation response includes Team ID i.e. Team Name, and pp0111, join the team). However, fails to explicitly teach wherein the received update information includes [identifier], and the presence of the [identifier] is confirmed in the received update information before transmitting the update information received from the first mobile device to the plurality of mobile devices. 
In an analogous field of endeavor, Grube teaches wherein the received update information includes [identifier], and the presence of the [identifier] is confirmed in the received update information before transmitting the update information received from the first mobile device to the plurality of mobile devices (fig. 1, pp0050, transmission includes provisioning parameters which is verified to allow or authorize location sharing services e.g. new location report). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen and Beaton with the teachings of Grube to achieve the goal of efficiently and accurately communicating group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0007).
As to claims 67 and 78, Melen in view of Beaton teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach further comprising transmitting an emergency alert to a plurality of mobile devices based on their membership in the common interest network.  
In an analogous field of endeavor, Grube teaches further comprising transmitting an emergency alert to a plurality of mobile devices based on their membership in the common interest network (fig. 1, fig. 2, pp0059, accept notifications from public safety, firefighter or other EMS vehicles but not from road maintenance vehicles). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings Melen and Beaton with the teachings of Grube to achieve the goal of efficiently and accurately communicating information to perform resolution during an incident which requires location sharing in a communication system (Grube, pp0009).
As to claims 68 and 79, Melen in view of Beaton teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach further comprising causing at least one of the plurality of mobile devices to perform a physical operation to draw the attention of those in the vicinity of the at least one of the plurality of mobile devices.  
In an analogous field of endeavor, Grube teaches further comprising causing at least one of the plurality of mobile devices to perform a physical operation to draw the attention of those in the vicinity of the at least one of the plurality of mobile devices (fig. 1, fig. 2, pp0030, pp0061, special sound and/or light effect). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen and Beaton with the teachings of Grube to achieve the goal of efficiently and accurately communicating information to perform resolution during an incident which requires location sharing in a communication system (Grube, pp0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/           Primary Examiner, Art Unit 2645